Citation Nr: 1500499	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-11 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD) and attention-deficit hyperactivity disorder (ADHD) and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active duty service from June 1966 to June 1970, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 (notice sent October 2009) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The medical evidence of record reflects that the Veteran has received several different psychiatric diagnoses.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Thus, the Board finds that the Veteran's claim should be recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, MDD, ADHD, and mood disorder.  

Regarding PTSD, the Veteran's service personnel records disclose that he served in Vietnam from December 1968 to December 1969.  His military occupational specialty was parachutist.  He was assigned to Hq&Svc Co., 426th S&Sbn, 101st Abn Div.  Initially, he submitted a brief statement with his claim for PTSD.  He did not give dates, locations, or specific details on any of the stressors he mentioned.  In May 2009 and June 2009 VA requested that the Veteran submit stressor statements.  He did not respond to such requests, and in September 2009 the VA Joint Services Records and Research Center (JSRRC) coordinator issued a memorandum of formal findings concluding there was a lack of information required to verify his stressors in connection to the PTSD claim.  Subsequently, in August 2011 the Veteran submitted detailed stressor statements in support of his claim for PTSD.  As the record appears to contain sufficient information to attempt verification with the JSRRC, a remand is necessary.

On March 2009 VA screen tests, the Veteran had positive screens for depression, PTSD, and alcohol use.  On August 2009 VA mental health diagnostic study note, the Veteran met the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), PTSD criteria B, C, and D, and a PTSD diagnosis was suggested.  In an August 2009 mental health assessment note, he had multiaxial diagnoses of PTSD, MDD recurring moderate to severe, and rule out ADHD.  In a May 2010 VA outpatient psychiatric note, the Veteran was diagnosed with ADHD, depression NOS [not otherwise specified], obsessive-compulsive disorder, possible PTSD and alcohol abuse.

The Veteran was afforded a VA PTSD examination in May 2011.  VA examiner precluded a DSM-IV diagnosis of PTSD; noting Criteria C, D and F were not met.  She diagnosed mood disorder, NOS, and noted that by history and presentation, the Veteran's symptoms so not currently satisfy DSM-IV, diagnosis of major depressive episode.  He has a history of chronic low-grade depression, called dysthymia.  A diagnosis of mood disorder NOS is assigned to embrace his current symptoms of depressed mood and his pattern of exacerbations for major depression over time.  The examiner did not provide an etiology opinion and rationale for the Veteran's psychiatric disabilities.  

Furthermore, the Board notes that the VA examiner did not address the conflict between the PTSD, MDD, and ADHD diagnoses by VA treatment providers and her own (the VA examiner's) psychiatric diagnosis.  Thus, the Board finds the May 2011 VA examination report inadequate to decide the claim on appeal.  Consequently, a remand is required to obtain an adequate psychiatric examination to determine whether the Veteran has (or during the pendency of this claim has had) a psychiatric disability related to his service.  

Additionally, the record suggests that the Veteran receives ongoing treatment for his psychiatric disability, as such, updated treatment records must be secured.  VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  Please contact the JSRRC and request any existing information related to verification of the Veteran's alleged stressors detailed in the stressor statement he submitted to the AOJ in August 2011.

2.  Please secure complete copies of all medical records of VA evaluations and/or treatment the Veteran has received for his psychiatric disabilities since February 2012.  

3.  Thereafter, please arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  

Arrange for the Veteran to be examined by a psychiatrist or psychologist to determine whether he has a psychiatric disability (to include PTSD, MDD, obsessive-compulsive disorder (OCD), ADHD and/or mood disorder) that is related to his service.  The record must be reviewed by the examiner in conjunction with the examination.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Please identify (by medical diagnosis) each psychiatric disability entity found. 

b.  Specifically regarding PTSD, please identify the likely etiology for PTSD.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include any stressor event(s) verified by the JSRRC).  For the purpose of responding to this question, the examiner should only consider the stressor(s) verified by the JSRRC.

c.  If stressor(s) are not verified by the JSRRC, then the examiner should specifically indicate whether the Veteran has a diagnosis of PTSD based on his service, to include as due to fear of hostile military or terrorist activity.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the Veteran has both in-service stressors and non-service related stressors, please discuss, as necessary, whether his in-service stressors alone support a diagnosis of PTSD.  

d.  If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met.  If a diagnosis of PTSD is not given, please consider and discuss as necessary the fact that VA treatment records diagnose PTSD and the Veteran appears to be receiving treatment for such disability.

e.  Please provide a discussion of the validity of past diagnoses such as MDD, ADHD, OCD, and a mood disorder NOS. As to any psychiatric disability entity other than PTSD diagnosed (or found to have been present at any time since April 2009 when the Veteran filed the present claim), with respect to each such disorder please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

4.  Then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

